Citation Nr: 1600010	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  11-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from July 1953 to June 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement in September 2009.  The RO issued a statement of the case (SOC) in February 2011.   The Veteran subsequently perfected his appeal with a VA Form 9 in March 2011.      

The Veteran's claim for service connection for hearing loss was granted by the RO in a March 2015 rating decision, and the Veteran has not appealed the disability rating assigned.  As such, this issue is no longer a part of the current appeal.  While the March 2015 rating action constitutes a full grant of benefits with respect to the award of service connection, the downstream issues concerning the effective date and level of the disability rating assigned for bilateral hearing loss, following the grant of service connection, are separate appealable issues.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).  Therefore, the only remaining issue on appeal is that of entitlement to service connection for tinnitus.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

There is no credible persuasive evidence establishing that the Veteran currently has tinnitus.   





CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

In this case, in a January 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for tinnitus, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, how the VA determines the disability rating, and how VA determines the effective date.   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include a VA examination report, and private treatment records.  His statements in support of the claim are also of record.  In January 2009, the Veteran reported that his former employer Firestone Tire and Rubber Company, now known as Firestone Polymers, may have medical records which assess his hearing.  In February 2009 a letter was sent to Firestone Polymers requesting records pertaining to the Veteran.  To date, no response has been received.  A letter was sent to the Veteran in April 2009 requesting any treatment records in his possession from his former employer.  Later in April 2009 the Veteran reported that he contacted Firestone Polymers 
regarding a hearing test he underwent while under their employ, and was informed that all archived records had been destroyed.  The Veteran indicated he has no additional records to supply.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran underwent a VA examination in February 2014.  The Board finds this examination to be adequate to address tinnitus.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  Notably, neither the Veteran nor his representative has asserted that the February 2014 VA examination was inadequate.

Thus, the Board finds that VA's duties to notify and assist have been met. 

II. Applicable Law
	
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131. Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b). The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

III.  Factual background and Analysis

The Veteran seeks service connection for tinnitus on a direct basis, having filed a claim for service connection in December 2008.  

In January 2009 the Veteran submitted a statement indicating that he could not hear well out of his right ear following his discharge in 1955, however he makes no statement regarding tinnitus or symptoms of ringing or buzzing in his ears.  The Veteran reported working at Firestone Company and reporting hearing loss, but makes no mention of reporting or complaining of tinnitus.  In February 2011 the Veteran submitted a statement indicating that he was exposed to excessive noise during service, and sought treatment as a result of his hearing loss.

The Veteran's service treatment records are 'fire-related,' and therefore, presumed to have been destroyed in the fire that occurred at the NPRC in 1973. There is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed while in the possession of the government. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

To the extent the Veteran has filed a claim for tinnitus, under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet App 319 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321  (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran was seen at Hemphill Hearing Center in December 2008, by S.P.C., a certified audiologist.  S.P.C., submitted an audiological evaluation, and a statement attesting that the Veteran was seen in December 2008.  S.P.C., recalled that the Veteran reported intermittent tinnitus which began in 1955, and concluded that tinnitus is at least as likely as not related to noise exposure while in service.  

In February 2014 the Veteran underwent a VA examination at the Houston VAMC.  The Veteran did not report tinnitus.  The Veteran specifically denied any complaints of tinnitus, past or present.  The VA examiner discussed tinnitus and how it might be perceived in an attempt to ensure the Veteran understood what he was being asked.  After further prompting on the part of the VA examiner, the Veteran continued to deny any complaints of tinnitus.     

The medical evidence relevant to the claim for tinnitus consists of one record of treatment from the Hemphill Hearing Center, and a VA examination.  The Veteran has submitted no additional evidence of tinnitus.  

The Board finds the VA examiner report to be highly probative to the question at hand.  The examiner was an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate support for the determination that the Veteran does not suffer from tinnitus.  The conclusion was based on an evaluation of the Veteran and questioning, and a review of the Veteran's claims folder.  It is clear that the examiner took into consideration all relevant factors prior to rendering a conclusion that the Veteran does not have tinnitus.  The record reflects that the Veteran has not subsequently thereafter attempted to rebut the findings of the February 2014 VA examination.  

As stated above, the Veteran initially submitted statements reporting tinnitus.  The Board notes a lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to report symptoms of tinnitus.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

The Board finds there is no credible persuasive evidence indicating that the Veteran suffers from tinnitus.  The Board has found the February 2014 VA examination to be more probative than the December 2008 opinion.  The Veteran explicitly denied a history of past or present tinnitus at the February 2014 examination.  The Veteran filed a claim for tinnitus, and later upon examination denied a history of tinnitus past or present, after having the condition thoroughly explained to him by a medical professional. Consequently, there is no credible persuasive evidence of record showing that the Veteran has tinnitus.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


